         Case 5:20-cv-00453-MTT Document 49 Filed 04/09/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

ASHLEY DIAMOND,
                             Plaintiff,
                                                         Case No. 5:20-cv-00453-MTT
               v.


TIMOTHY WARD, et al.,
                             Defendants.


     PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO REDACT AND FILE
                CONFIDENTIAL INFORMATION UNDER SEAL


       Plaintiff Ashley Diamond, with the consent of Defendants Ward, Lewis, J. Jackson, Holt,

Toole, Ford, Benton, Atchison and Sauls (“Defendants”), 1 pursuant to Federal Rule of Civil

Procedure 5.2(d), Local Rule 5.4(c) and Local Rule 7.1 of the Middle District of Georgia, hereby

moves this Court for an Order granting her request that the Parties redact and file under seal

dormitory locations and Identifying Information 2 for third parties currently incarcerated in the

Georgia Department of Corrections (collectively “Confidential Information”) in connection with

Plaintiff’s forthcoming Motion for Preliminary Injunction and Motion for Protective Order

(“Motions”).

       In support of her Unopposed Motion, Plaintiff submits the following incorporated

Memorandum of Law.



1
 Plaintiff’s forthcoming Motions are not directed at Defendant Arneika Smith, however;
Plaintiff’s counsel has copied her on all correspondence with Defendants regarding this motion
and she has not indicated any opposition.
2
 As used herein, “Identifying Information” means name, photograph, image or likeness,
birthdate, or GDC number.

                                               1
          Case 5:20-cv-00453-MTT Document 49 Filed 04/09/21 Page 2 of 7




                                      STATEMENT OF FACTS

        Plaintiff’s forthcoming Motions request preliminary relief on a subset of the Eighth

Amendment and Fourteenth Amendment claims that Plaintiff advances in her Amended

Complaint, ECF No. 36, as well as a protective order aimed at quashing retaliation that Plaintiff

and a Confidential Witness contend they have experienced, and other actions that Plaintiff

contends will impede this Court’s ability to fairly adjudicate this case. In order to provide

evidentiary support for her Motions, Plaintiff is submitting declarations and exhibits concerning a

Confidential Witness, 3 medical and mental health records that are protected against public

disclosure by the Health Insurance Portability and Accountability Act (“HIPAA”), 42 U.S.C. §§

1301 et seq.; Identifying Information for third parties such as comparators who are similarly

situated to Plaintiff for purposes of an Equal Protection analysis; information that bears on

Plaintiff’s privacy and safety because they contain her dormitory location; and Identifying

Information for the Confidential Witness.

        The Court has already ordered the Parties to abide by privacy protections with respect to

medical records and Identifying Information for Plaintiff’s Confidential Witness. See Text Order

dated April 8, 2021, Diamond v. Ward, 5:20-cv-0453-MTT, ECF No. 48. Accordingly, by this

unopposed motion, Plaintiff requests an Order adopting a redaction protocol for two additional




3
  As Plaintiff’s counsel explained at the Parties’ April 5 Status Conference, the Confidential Witness is an
individual currently in the custody of the Georgia Department of Corrections (“GDC”) who alleges that he
fears for his safety, is experiencing ongoing retaliation, and fears further retaliation and intimidation by
Defendants and their agents in connection with his involvement in this matter.

Because the Parties have reached an impasse concerning Plaintiff’s request for an assurance from
Defendants that the Confidential Witness will not be subject to retaliation by Defendants and their agents,
in lieu of attorneys-eyes protection, Plaintiff intends to file a separate motion with respect to the
disclosure of the Confidential Witness’s identifying information to persons other than counsel.
.


                                                     2
          Case 5:20-cv-00453-MTT Document 49 Filed 04/09/21 Page 3 of 7




categories of Confidential Material: Identifying Information for innocent third parties such as

comparators identified for purposes of Plaintiff’s Equal Protection analysis, and Plaintiff’s

dormitory location.

                                           ARGUMENT

       Under Federal Rule of Civil Procedure 5.2(d), a court may order filings to be made under

seal. See Fed. R. Civ. P. 5.2(d). While judicial records and documents must generally be filed

publicly pursuant to the general right to inspect and copy public records, the right is “not absolute.”

Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597-98 (1978). Instead, the presumption in favor

of public access can be overcome by a showing of good cause, which requires “balancing the

asserted right of access against the other party’s interest in keeping the information confidential.”

Romero v. Drummond Co., 480 F.3d 1234, 1246 (11th Cir. 2007). When balancing the right of

access against the right to privacy, courts may consider “whether allowing access would impair

court functions or harm legitimate privacy interests, the degree of and likelihood of injury if made

public, the reliability of the information, whether there will be an opportunity to respond to the

information, whether the information concerns public officials or public concerns, and the

availability of a less onerous alternative to [preventing access].” Id.

       Privacy interests can “overcome the interest of the public in accessing the information.” Id.

See, e.g., Holcombe v. Credit Protection Ass’n, LP, No. 3:14-cv-14-CAR, 2014 WL 12585659, at

*1 (M.D. Ga. November 7, 2014) (granting motion to permit filing under seal “because Plaintiff’s

privacy interest in the information contained in the report overcomes the presumption in favor of

public access.”). Here, there are strong privacy interest at stake, including the privacy interest in

dormitory locations because disclosure of this information stands to jeopardize Plaintiff’s safety

in the prison environment. See Amend. Compl., ECF No. 36 (alleging abuse and attacks in



                                                  3
          Case 5:20-cv-00453-MTT Document 49 Filed 04/09/21 Page 4 of 7




custody); Agent Anonymous v. Gonzalez, No. 16-cv-0374w-BLM, 2016 WL 8999469, at *3 (S.D.

Cal. April 8, 2016) (granting motion to seal because of “a risk of harm to Plaintiff’s safety [and]

emotional wellbeing”). Dormitory locations can also be considered an analogue to a home address

for incarcerated individuals like Plaintiff, and home addresses already enjoy privacy protection

under the Local Rules. See L.R. 5.4 (requiring redactions).

       Plaintiff also seeks to protect the privacy interests of third parties who have no involvement

in the litigation such as comparators. “[T]he privacy interests of third parties [are] a venerable

common law exception to the presumption of access.” United States v. Corces, No. 92-28-CR-T-

17B, 1997 WL 447979, at *4, 11 (M.D. Fla. July 28, 1997), aff'd, 152 F.3d 934 (11th Cir. 1998)

(citations omitted); accord Gardner v. Newsday, Inc. (In re Application of Newsday, Inc.), 895

F.2d 74, 78 (2d Cir.), cert. denied, 496 U.S. 931 (1990) (“The privacy interests of innocent third

parties ... should weigh heavily in a court’s balancing equation.”); Luzzi v. ATP Tour, Inc., No.

3:09-CV-1155-J-32MCR, 2011 WL 2693542, at *3 (M.D. Fla. July 12, 2011) (same).

Accordingly, the third party privacy interests asserted here are entitled to substantial weight.

       Finally, the material that Plaintiff seeks to redact and file under seal is also limited, and

restrictions on the public’s right of access will be minimal, because redacted versions of the

Confidential Information will be filed on the public docket along with the underlying Motions,

supporting Memorandums of Law and Memorandums in Opposition, and briefs in reply. See Curry

v. McNeil, No. 3:08-cv-539, 2009 WL 395247, at *2 (N.D. Fla. Feb. 17, 2009) (approving of

redactions that “seal[] or redact[] only those records or portions thereof that contain sensitive

information.”).




                                                  4
         Case 5:20-cv-00453-MTT Document 49 Filed 04/09/21 Page 5 of 7




                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that this Court grant Plaintiff’s

Unopposed Motion to redact and file under seal the Confidential Information set forth herein.

Plaintiff will submit the Confidential Information to the Court pursuant to Local Rule 5.4 upon an

issuance of an Order granting this Motion, pursuant to this Court’s CM/ECF Administrative

Procedures for Filing, Signing, and Verifying Documents by Electronic Means.




Dated: April 9, 2021                             Respectfully submitted,

                                                 /s/ Elizabeth Littrell
                                                 Elizabeth Littrell, Ga. Bar No. 454949
                                                 Southern Poverty Law Center
                                                 P.O. Box 1287
                                                 Decatur, GA 30031
                                                 Phone: (404) 221-5876
                                                 Fax: (404) 221-5857
                                                 Email: beth.littrell@splcenter.org
                                                 Tyler Rose Clemons*
                                                 Southern Poverty Law Center
                                                 201 St. Charles Avenue, Suite 2000
                                                 New Orleans, LA 70170
                                                 Phone: (504) 526-1530
                                                 Fax: (504) 486-8947
                                                 Email: tyler.clemons@splcenter.org
                                                 Maya G. Rajaratnam*
                                                 Southern Poverty Law Center
                                                 400 Washington Avenue
                                                 Montgomery, AL 36104
                                                 Phone: (334) 956-8307
                                                 Fax: (334) 956-8481
                                                 Email: maya.rajaratnam@splcenter.org




                                                5
Case 5:20-cv-00453-MTT Document 49 Filed 04/09/21 Page 6 of 7




                              /s/ A. Chinyere Ezie
                              A. Chinyere Ezie*
                              Center for Constitutional Rights
                              666 Broadway, 7th Floor
                              New York, NY 10012
                              Phone/Fax: (212) 614-6467
                              Email: cezie@ccrjustice.org
                              Counsel for Plaintiff Ashley Diamond
                              *
                                  Admitted Pro Hac Vice




                              6
         Case 5:20-cv-00453-MTT Document 49 Filed 04/09/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I electronically filed the foregoing with the Clerk

of the Court and all counsel of record using the CM/ECF system.

/s/ Elizabeth Littrell
Elizabeth Littrell
Southern Poverty Law Center
P.O. Box 1287
Decatur, GA 30031
Phone: (404) 221-5876
Fax: (404) 221-5857
Email: beth.littrell@splcenter.org


Counsel for Plaintiff




                                                 7
